Name: Commission Decision of 22 December 2006 amending the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania as regards certain milk processing establishments in Bulgaria (notified under document number C(2006) 6960) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  processed agricultural produce;  agri-foodstuffs;  European construction;  Europe
 Date Published: 2007-01-13; 2007-08-24

 13.1.2007 EN Official Journal of the European Union L 8/35 COMMISSION DECISION of 22 December 2006 amending the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania as regards certain milk processing establishments in Bulgaria (notified under document number C(2006) 6960) (Text with EEA relevance) (2007/26/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular the first subparagraph of paragraph (f) of Chapter 4 of Section B of Annex VI thereto, Whereas: (1) Bulgaria has been granted transitional periods by the Act of Accession of Bulgaria and Romania for compliance by certain milk processing establishments with the requirements of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1). Certain establishments which are authorised to process non-compliant milk are listed in Chapter I, and certain establishments which are authorised to process both compliant and non-compliant milk, provided that such processing is carried out on separate production lines are listed in Chapter II, of the Appendix to Annex VI to that Act. (2) A number of the establishments currently listed in Chapter I of that Appendix have ceased the activities covered by the transitional periods. Those establishments should therefore be deleted from that list. (3) In view of the evolution of the quality of the raw milk and the present proportion of production of raw milk in Bulgaria that does not comply with the requirements of Regulation (EC) No 853/2004, certain establishments should be included in the list set out in Chapter I of that Appendix to Annex VI of the Act of Accession. (4) Furthermore, certain milk processing establishments in Bulgaria have the capacity and equipment to process compliant and non-compliant milk on separate production lines. Those establishments should be included on the list set out in Chapter II of that Appendix. (5) Therefore, the Appendix to Annex VI to the Act of Accession should be amended. For the sake of clarity, that Appendix should be replaced by the text in the Annex to this Decision. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Appendix to Annex VI to the Act of Accession of Bulgaria and Romania is replaced by text in the Annex to this Decision. Article 2 This Decision shall apply subject to and as from the date of the entry into force of the Act of Accession of Bulgaria and Romania. Article 3 This Decision is addressed to the Member States. Done at Brussels, 22 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 55; corrected by OJ L 226, 25.6.2004. Regulation as last amended by Commission Regulation (EC) No 2076/2005 (OJ L 338, 22.12.2005, p. 83). ANNEX Appendix to Annex VI CHAPTER I List of milk processing establishments processing non-compliant milk referred to in Chapter 4, Section B, paragraph (a), of Annex VI No Vet. No Name and address of establishment Site of premises concerned Blagoevgrad Region  No 1 1 0112003 ET Vekir  s. Godlevo 2 0112013 ET Ivan Kondev  Stopanski dvor gr. Razlog 3 0112014 ET Veles-Kostadin Velev  ul. Golak  14 gr. Razlog Burgas Region  No 2 4 0212005 ET Dinadeks DN 76  ul. Industrialna  1 gr. Burgas 5 0212028 Vester  OOD s. Sigmen 6 0212037 Megakomers  OOD s. Lyulyakovo obsht. Ruen 7 0212038 Klas  OOD s. Galabets obsht. Pomorie 8 0212047 Komplektstroy  EOOD s. Veselie Varna Region  No 3 9 0312002 ET Mario  gr. Suvorovo 10 0312025 Dzhenema  EOOD s. Gen. Kiselovo Veliko Tarnovo Region  No 4 11 0412003 Laktima  AD ul. Magistralna  5 gr. Veliko Tarnovo 12 0412005 Varosha  EOOD s. Kamen obsht. Strazhitsa Vidin Region  No 5 13 0512003 SD LAF-Velizarov i sie  s. Dabravka obsht. Belogradchik Vratza Region  No 6 14 0612010 Hadzhiyski i familiya  EOOD s. Gradeshnitsa mestnost Lakata  15 0612035 OOD Nivego  s. Chiren 16 0612041 ET Ekoprodukt-Megiya-Bogorodka Dobrilova  ul. Ilinden  3 gr. Vratsa 17 0612042 ET Mlechen puls  95  Tsvetelina Tomova  ul. Vasil Levski  gr. Krivodol Gabrovo Region  No 7 18 0712001 Ben Invest  OOD s. Kostenkovtsi obsht. Gabrovo 19 0712003 Elvi  OOD s. Velkovtsi obsht. Gabrovo 20 0712004 Cheh-99 OOD s. Sokolovo obsht. Dryanovo 21 0712015 Rosta  EOOD s. M. Varshets 22 0712028 ET Mik  ul. Shipka  226 gr. Dryanovo 23 0712029 ViV Partnyori  EOOD s. Gostilitsa obsht. Dryanovo Dobrich Region  No 8 24 0812032 Roles-milk  OOD s. Kardam Kardzhali Region  No 9 25 0912003 Koveg-mlechni produkti  OOD Promishlena zona gr. Kardzhali 26 0912012 ET Geomag  s. Dobromirtsi obsht. Kirkovo 27 0912015 Anmar  OOD s. Padina obsht. Ardino 28 0912016 SD Salik V.A i SIE  s. Zhaltusha obsht. Ardino Kyustendil Region  No 10 29 1012008 Kentavar  OOD s. Konyavo obsht. Kyustendil 30 1012014 ET Georgi Gushterov DR  s. Yahinovo 31 1012018 Evro miyt end milk  EOOD gr. Kocherinovo obsht. Kocherinovo Lovech Region  No 11 32 1112004 Matev-Mlekoprodukt  OOD s. Goran 33 1112012 Stilos  OOD s. Lesidren 34 1112017 ET Rima-Rumen Borisov  s. Vrabevo 35 1112026 ABLAMILK  EOOD ul. Yordan Yovkov  13 gr. Lukovit Montana Region  No 12 36 1212022 Milkkomm  EOOD ul. Al. Stamboliyski  149 gr. Lom 37 1212031 ADL  OOD s. Vladimirovo obsht. Boychinovtsi Pazardzhik Region  No 13 38 1312002 Milk Grup  EOOD s. Yunatsite 39 1312005 Ravnogor  OOD s. Ravnogor 40 1312006 SD Antei  PITD  OOD s. Aleko Konstantinovo 41 1312023 Inter-D  OOD s. Kozarsko 42 1312024 ET Mezmedin Halil-46  s. Sarnitsa Pernik Region  No 14 43 1412015 ET Boycho Videnov  Elbokada 2000  s. Stefanovo obsht. Radomir Pleven Region  No 15 44 1512003 Mandra-1  OOD s. Tranchovitsa, obsht. Levski 45 1512006 Mandra  OOD s. Obnova obsht. Levski 46 1512008 ET Petar Tonovski-Viola  ul. Hr. Botev  14 gr. Koynare 47 1512010 ET Militsa Lazarova-90  ul. Asen Zlatarev  2 gr. Slavyanovo, 48 1512012 ET Ahmed Tatarla  s. Dragash voyvoda, obsht. Nikopol Plovdiv Region  No 16 49 1612024 SD Kostovi  EMK  ul. L. Karavelov  5 gr. Saedinenie 50 1612043 ET Dimitar Bikov  s. Karnare obsht. Sopot 51 1612049 Alpina-Milk  EOOD s. Zhelyazno Razgrad Region  No 17 52 1712002 ET Rosver-Krastyo Krastev  ul. Sofia  41 gr. Tsar Kaloyan 53 1712006 Mesomania  EOOD s. Vladimirovtsi 54 1712009 Stil-EA  EOOD s. Dyankovo 55 1712010 Bulagrotreyd-chastna kompaniya  EOOD Industrialen kvartal s. Yuper 56 1712012 ET Veras 90  s. Yasenovets 57 1712013 ET Deniz  s. Ezerche 58 1712017 Diva 02  OOD ul. An. Kanchev  gr. Isperih 59 1712018 Imdo  OOD Stopanski dvor s. Lipnik 60 1712019 ET Ivaylo-Milena Stancheva  Parvi stopanski dvor gr. Isperih 61 1712032 Trio-milk  OOD s. Kichenitsa 62 1712037 ET Ali Isliamov  s. Yasenovets 63 1712039 Stil-EA  EOOD s. Dyankovo 64 1712040 ET Meri-Ahmed Chakar  s. Ezerche 65 1712043 Gyuchlyu  OOD s. Samuil 66 1712045 ET AN-Nezhdet Ali  s. Mortagonovo 67 1712046 ET Stem-Tezdzhan Ali  ul. Knyaz Boris  23 gr.Razgrad Ruse Region  No 18 68 1812005 DAV  Viktor Simonov  EOOD ul. Han Kubrat  52 gr. Vetovo 69 1812009 Lakten  OOD ul. Slivnitsa  gr. Vetovo Silistra Region  No 19 70 1912002 Laktokom  EOOD s. Kalipetrovo 71 1912003 Hrista Treyd  OOD s. Yordanovo 72 1912009 ET Interes 2000  Musa Musov  s. Sitovo 73 1912016 Destan  OOD s. Iskra Sliven Region  No 20 74 2012007 Deltalakt  OOD s. Stoil voyvoda 75 2012008 Raftis  EOOD s. Byala 76 2012010 Saray  OOD s. Mokren 77 2012011 ET Ivan Gardev 52  ul. Hadzhi Dimitar  2 gr. Kermen 78 2012012 ET Olimp-P. Gurtsov  mestnost Matsulka  gr. Sliven 79 2012024 ET Denyo Kalchev 53  ul. Samuilovsko shose  17 gr. Sliven 80 2012029 Eko asorti  EOOD s. Mechkarevo 81 2012032 Kiveks  OOD s. Kovachite Smolyan Region  No 21 82 2112002 KOS  ul. Nevyastata  25 gr. Smolyan 83 2112003 Milk-inzhenering  OOD ul. Chervena skala  21 gr. Smolyan 84 2112008 MK Rodopa milk  s. Smilyan obsht. Smolyan 85 2112010 Chaya  OOD Stopanski dvor gr. Chepelare 86 2112015 Rozhen Milk  OOD s. Davidkovo, obsht. Banite 87 2112023 ET Iliyan Isakov  s. Trigrad obsht. Devin 88 2112024 ET Ulan-Dzh. Ulanov  s. Borino 89 2112026 ET Vladimir Karamitev  s. Varbina obsht. Madan 90 2112027 Keri  OOD s. Borino, obsht. Borino Sofia Grad Region  No 22 91 2212023 EL BI BULGARIKUM  EAD ul. Malashevska  12 A gr. Sofia 92 2212027 Ekobalkan  OOD bul Evropa  138 gr. Sofia Kostinbrod Region  No 23 93 2312007 ET Agropromilk  ul. P. Slaveikov  19 gr. Ihtiman 94 2312013 ET Dobrev  s. Dragushinovo 95 2312016 AD Bovis  s. Trudovets 96 2312020 MAH 2003  EOOD bul. Al. Stamboliyski  21 gr. Etropole 97 2312023 Mogila  OOD ul. Ruse  4 gr. Godech 98 2312026 Dyado Liben  OOD bul. H. Nencho Palaveev  gr. Koprivshtitsa 99 2312028 ET Sisi Lyubomir Semkov  s. Anton 100 2312030 ET Favorit-D. Grigorov  s. Aldomirovtsi 101 2312031 ET Belite kamani  s. Dragotintsi 102 2312033 Balkan spetsial  OOD s. Gorna Malina 103 2312039 EOOD Laktoni  s. Ravno pole, obl. Sofiyska 104 2312041 Danim-D. Stoyanov  EOOD mestnost Mansarovo gr. Elin Pelin Stara Zagora Region  No 24 105 2412003 ODIT 2002  OOD s. Kaloyanovets obsht. Stara Zagora 106 2412007 Inikom  OOD s. Sarnevo obsht. Radnevo 107 2412019 Dekada  OOD s. Elhovo obsht. Stara Zagora 108 2412023 Zemedelski institut gr. St. Zagora 109 2412038 Elit Milk 2000  OOD s. Mirovo obsht. Br. Daskalovi 110 2412039 Penchev  EOOD ul. Septemvriytsi  58 gr. Chirpan 111 2412040 Inikom  OOD ul. G. S. Rakovski  11 gr. Galabovo 112 2412041 Mlechen svyat 2003  OOD s. Bratya Daskalovi obsht. Bratya Daskalovi Targovishte Region  No 25 113 2512006 Hadad  OOD s. Makariopolsko obsht. Targovishte 114 2512011 ET Sevi 2000  Sevie Ibryamova  s. Krepcha obsht. Opaka 115 2512016 Milktreyd-BG  OOD s. Saedinenie obl. Targovishte 116 2512018 Biomak  EOOD ul. Rodopi  2 gr. Omurtag 117 2512021 Keya-Komers-03  EOOD s. Svetlen Haskovo Region  No 26 118 2612002 ET Rusalka-Iv. Genev  s. Kolarovo obl. Haskovska 119 2612015 ET Detelina 39  s. Brod 120 2612022 ET Shampion 13-Deyan Panev  s. Krepost obl. Haskovska 121 2612027 Byala mechka  OOD s. Min. bani obl. Haskovska 122 2612049 ET Todorovi-53  ul. Bulgaria  65 gr. Topolovgrad Shumen Region  No 27 123 2712005 Nadezhda  OOD s. Kliment 124 2712009 Ekselans  OOD s. Todor Ikonomovo obsht. Kaolinovo 125 2712010 Kamadzhiev-milk  EOOD s. Kriva reka obsht. N. Kozlevo 126 2712013 Ekselans  OOD s. Osmar, obsht. V. Preslav Yambol Region  No 28 127 2812002 Arachievi  OOD s. Kirilovo, obl. Yambolska 128 2812010 ET Mladost-2-Yanko Yanev  ul. Yambolen  13 gr. Yambol, 129 2812018 ET Bulmilk-Nikolay Nikolov  s. General Inzovo, obl. Yambolska 130 2812022 Karil i Tania  OOD ul. Gr. Ignatiev  189 gr. Yambol CHAPTER II List of milk processing establishments for dual processing  compliant and non-compliant milk referred to in Chapter 4, Section B, paragraph (a), of Annex VI No Vet. No Name and address of establishment Site of premises concerned Blagoevgrad Region  No 1 1 BG 0112004 Matand  EOOD s. Eleshnitsa 2 BG 0112008 ET Svetoslav Kyuchukov-Bobo  s. Harsovo Burgas Region  No 2 3 BG 0212013 ET Marsi-Mincho Bakalov  ul. Baykal  9 gr. Burgas 4 BG 0212048 Bilding Zah  EOOD s. Shivarovo obsht. Ruen Veliko Tarnovo Region  No 4 5 BG 0412009 Milki-luks  EOOD s. B. Cherkva obsht. Strazhitsa 6 BG 0412010 Bi Si Si Handel  OOD ul. Treti mart  19 gr. Elena Vidin Region  No 5 7 BG 0512025 El Bi Bulgarikum  EAD YUPZ gr. Vidin Vratza Region  No 6 8 BG 0612012 OOD Zorov-97  gr. Vratsa 9 BG 0612027 Mlechen ray  99  EOOD gr. Vratsa 10 BG 0612043 ET Zorov-91-Dimitar Zorov  gr. Vratsa Gabrovo Region  No 7 11 BG 0712008 Milkieks  OOD zh. k. Atanas Moskov  gr. Sevlievo Dobrich Region  No 8 12 BG 0812009 Serdika  90  AD ul. 25 septemvri  100 gr. Dobrich 13 BG 0812029 Akurat mlechna promishlenost  OOD kv. Riltsi gr. Dobrich 14 BG 0812030 FAMA  AD bul. Dobrudzha  2 gr. Dobrich Montana Region  No 12 15 BG 1212001 S i S  7  EOOD ul. Vrachansko shose  1 gr. Montana 16 BG 1212029 SD Voynov i sie  ul. N. Yo. Vaptsarov  8 gr. Montana Pazardzhik Region  No 13 17 BG 1312001 Lakrima  AD ul. Tsaritsa Yoana  29 gr. Pazardzhik Plovdiv Region  No 16 18 BG 1612001 OMK  AD bul. Dunav  3 gr. Plovdiv 19 BG 1612011 Em Dzhey Deriz  EOOD bul. Osvobozhdenie  69 gr. Karlovo 20 BG 1612013 Polidey  2  OOD s. Domlyan 21 BG 1612020 ET Bor-Chvor  s. Dalbok izvor obsht. Parvomay 22 BG 1612040 Mlechni produkti  OOD s. Manole 23 BG 1612065 ET Bonitreks  s. Dolnoslav obsht. Asenovgrad Ruse Region  No 18 24 BG 1812003 Sirma Prista  AD bul. 3-ti mart  51 gr. Ruse Silistra Region  No 19 25 BG 1912013 ZHOSI  OOD s. Chernolik Sliven Region  No 20 26 BG 2012009 Vangard  OOD s. Zhelyo voyvoda 27 BG 2012019 Hemus-Milk komers  OOD Promishlena zona Zapad gr. Sliven 28 BG 2012020 Yotovi  OOD kv. Rechitsa  gr. Sliven 29 BG 2012022 Bratya Zafirovi  OOD Promishlena zona Zapad gr. Sliven 30 BG 2012036 Minchevi  OOD s. Korten 31 BG 2012043 Agroprodukt  OOD kv. Industrialen gr. Sliven Smolyan Region  No 21 32 BG 2112001 Rodopeya-Belev  EOOD ul. Trakya  15 gr. Smolyan 33 BG 2112018 Laktena  OOD s. Kutela Sofia Grad Region  No 22 34 BG 2212001 Danon-Serdika  AD ul. Ohridsko ezero  3 gr. Sofia 35 BG 2212022 Megle-Em Dzhey  OOD ul. Probuda  12-14 gr. Sofia Kostinbrod Region  No 23 36 BG 2312036 ET Rosen Deyanski-DEYA  s. Opitsvet, obsht. Kostinbrod Stara Zagora Region  No 24 37 BG 2412033 Gospodinovi  OOD s. Yulievo obsht. Maglizh Targovishte Region  No 25 38 BG 2512001 Mladost-2002  OOD bul. 29-ti yanuari  7 gr. Targovishte 39 BG 2512003 Si Vi Es  OOD Promishlena zona gr. Omurtag 40 BG 2512004 Pip Treyd  OOD s. Davidovo obsht. Targovishte 41 BG 2512017 YUES-Komers  OOD ul. Radetski  2 s. Golyamo Gradishte 42 BG 2512020 Mizia-Milk  OOD Industrialna zona gr. Targovishte Haskovo Region  No 26 43 BG 2612047 Balgarsko sirene  OOD bul. Saedinenie 94 gr. Haskovo Shumen Region  No 27 44 BG 2712001 Vakom MP  OOD Industrialna zona gr. Shumen 45 BG 2712014 Stars kampani  OOD ul. Trakiyska  3 gr. Shumen Yambol Region  No 28 46 BG 2812003 Balgarski yogurt  OOD s. Veselinovo, obl. Yambolska 47 BG 2812025 Sakarela  OOD ul. Preslav  269 gr. Yambol